Citation Nr: 0201730	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  99-12 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The appellant in this case is the widow of the veteran.  The 
veteran had active military service from July 1944 to October 
1944.  

This appeal arises out of a May 1999 rating action entered by 
the Jackson, MS, Department of Veterans Affairs (VA) regional 
office (RO).  It was perfected for appeal in June 1999, and 
subsequently forwarded to the Board of Veterans' Appeals 
(Board) in Washington, DC.  In October 2000, the Board 
remanded the matter to the RO for additional development, 
from which it has since been returned.  

FINDINGS OF FACT

1.  At the time of his death in April 1999, at age 73, the 
veteran was service connected for valvular heart disease with 
mitral insufficiency, rated 10 percent disabling.  

2.  The veteran's Certificate of the Death reflects that his 
death was caused by arteriosclerotic cardiovascular disease.  

3.  Conditions identified as contributing to the veteran's 
death but not resulting in the underlying cause were status 
post myocardial infarction, cerebral vascular accident times 
2 and deep venous thrombosis.

4.  No competent medical evidence has been submitted into the 
record which links the veteran's terminal illnesses to 
service.  

5.  No competent medical evidence has been submitted into the 
record which establishes that a disability related to 
service, or a service-connected disability, caused or 
contributed substantially or materially to cause the death of 
the veteran.

CONCLUSIONS OF LAW

1.  Neither arteriosclerotic cardiovascular disease, 
cerebrovascular accident nor deep venous thrombosis was 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. § 3.312 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must, singly or with some other condition, 
be the immediate or underlying cause, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was an actual, causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for 
arteriosclerosis and cardio-vascular renal disease including 
hypertension may be presumed if it became manifest to a 
degree of 10 percent disabling during the veteran's first 
year after separation from service.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. § § 3.307, 3.309.  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The appellant in this case essentially contends that the 
veteran's service connected heart problems substantially and 
materially contributed to cause his death.  A review of his 
certificate of death reflects that the veteran died at his 
home in April 1999, at age 73.  Listed as the immediate cause 
of death was arteriosclerotic cardiovascular disease.  
Conditions identified as contributing to death but not 
resulting in the underlying cause were "S/P M.I., CVA x 2; 
DVT", which is understood to mean status post myocardial 
infarction, cerebrovascular accident times 2 and deep venous 
thrombosis.  No autopsy was performed.  At the time of his 
death, the veteran was service connected for valvular heart 
disease with mitral insufficiency which had been rated as 10 
percent disabling since October 1944. 

A review of the veteran's service medical records confirms 
his treatment at that time for valvular heart disease and 
mitral insufficiency.  There is no record at that time, 
however, of any treatment or diagnoses of arteriosclerotic 
cardiovascular disease, myocardial infarction, 
cerebrovascular accidents or deep venous thrombosis.  
Similarly, no cardiovascular problems other than valvular 
heart disease and mitral insufficiency were noted when the 
veteran was examined for VA purposes the year after his 
discharge from service in November 1945.  It was not until 
1981, more than 35 years after service, that the veteran was 
diagnosed with coronary artery disease, and it was not until 
1985 that the veteran had his first cerebrovascular accident.  
Deep venous thrombosis was apparently first noted in 1991.  
Significantly, however, there is no indication in any of 
these medical records that these post service problems were 
considered to be related to the veteran's military service, 
or to his service connected disability.  That 
notwithstanding, because the veteran's service connected 
disability was associated with his heart, a medical opinion 
was sought to ascertain whether there was a medical 
relationship between the veteran's service connected 
disability, and his terminal illnesses.  This opinion was 
obtained in December 2000.  

The aforementioned medical opinion obtained in this case 
reflects that after reviewing the veteran's claims file, and 
consulting with a cardiologist, it was determined "that 
there is no association, either direct or indirect between 
the veteran's service connected valvular heart ideas and his 
development of atherosclerotic cardiovascular disease and his 
subsequent death secondary to the same."  This opinion goes 
on as follows:

A review of the record would support the diagnosis 
of a murmur secondary to blood flow through the 
mitral valve supporting an earlier diagnosis made 
in 1944 of a functional murmur.  With the finding 
in 1981 of normal mitral valve by catheterization 
would support such a diagnosis to rather than 
having been given the diagnosis of mitral valve 
disease the veteran should have been given a 
diagnosis of a functional flow murmur at the mitral 
valve.  In either case, whether a functional flow 
murmur or a mitral valve disease there would have 
been no association between these diagnoses and the 
veteran's development of atherosclerotic 
cardiovascular disease and ultimately leading to 
his death from a myocardial infarction.  

As the foregoing evidence shows, neither the veteran's 
military service nor his service-connected disability is 
considered to have been implicated in the conditions 
resulting in his death.  Indeed, a medical opinion 
specifically addressing whether the veteran's service 
connected disability was related to his death concludes 
otherwise.  Moreover, there has been no contentions made that 
any of those treating the veteran were of the opinion that 
the veteran's death was related to the veteran's service.  
Given, therefore, that those conditions that were linked to 
the veteran's death were first shown several years after 
service, and have not been related by any medical 
professional to service or a service-connected disability, 
there is no basis for establishing service connection for 
them.  Similarly, there is no competent evidence suggesting 
that the veteran's service connected disability was in any 
way implicated in causing the veteran's death or in any way 
interfered with his treatment prior to his death.  In view of 
this, there is no plausible basis for finding that a service-
connected disability either caused or materially contributed 
to the veteran's death.

In this case, there has simply been no competent medical 
evidence presented showing that a service-connected 
disability played any role in the veteran's death.  
Therefore, there is no basis for establishing service 
connection for the cause of the veteran's death, and the 
appellant's claim must be denied.  

Veterans Claims Assistance Act of 2000

In reaching the foregoing conclusion regarding the 
appellant's claim, the Board notes that during the pendency 
of this appeal, the Veterans' Claims Assistance Act of 2000 
(VCAA) was signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), and it essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

In this regard, the Board notes that in a letter addressed to 
the appellant in June 2001, the RO set forth VA's obligations 
pursuant to the VCAA, and she has thus been made aware of the 
law's contents.  As to VA having fulfilled its obligations 
pursuant to that law, the Board observes that through the 
statement of the case and supplemental statements of the 
case, the appellant has been informed of the criteria which 
must be met to establish entitlement to the benefits she 
seek, and of the evidence considered in connection with her 
claim.  Further, a medical opinion addressing the specific 
question at issue was obtained in this case and the appellant 
was informed of the contents of this opinion in a 
supplemental statement of the case.  The appellant has not 
indicated that there are any other pertinent medical records 
that should be secured.  Under these circumstances, the Board 
concludes that VA has met its notice requirements and its 
duty to assist in developing the facts pertinent to this 
claim pursuant to the provisions of the VCAA, and that no 
further development in this regard is required. 


ORDER

Service connection for the cause of death is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

